t c summary opinion united_states tax_court roger steven lewis petitioner v commissioner of internal revenue respondent docket no 538-o1s filed date roger steven lewis pro_se blaine t fuller for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner' sec_1 unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax and additions to tax under sec_6651 a and and a in the respective amounts of dollar_figure dollar_figure and dollar_figure for the tax_year in two written stipulations all of the issues have been settled except the following the amount of petitioner's basis under sec_1012 in stock of general electric co ge which petitioner sold or converted into cash during whether petitioner is entitled to a deduction under sec_162 for educational expenses and whether petitioner is liable for the additions to tax as noted some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner was a legal resident of los angeles california petitioner did not file a federal_income_tax return for he engaged in several transactions that year in which gains and losses were realized by stipulation the gains or losses from all but one of the transactions have been agreed to the unagreed transaction relates to an account petitioner maintained with ge that was generally referred to as a dividend_reinvestment_plan petitioner could and did contribute money from time to time that was used to purchase stock in ge and the dividends from such stock were also used to purchase additional ge stock under the account plan ge issued fractional shares if the amount of money available at any given time was not sufficient to buy whole shares no stock certificates were issued to petitioner however ge regularly issued statements of the account reflecting contributions and dividends credited to the account along with the number of ge shares held the record is not clear as to the date petitioner opened this account except that the account was opened sometime prior to date on date petitioner closed the account and elected to receive a stock certificate for shares of ge the remaining fractional shares were converted by petitioner into cash for which he received dollar_figure from ge a form 1099b proceeds from broker transactions was issued by ge to petitioner in early reflecting this transaction in no federal_income_tax was withheld by ge on this transaction the parties agree as to the amount_realized dollar_figure and further agree that the conversion of the fractional shares was a taxable_event the parties disagree on the amount of petitioner's basis respondent at trial agreed that petitioner had some basis for the fractional shares in ge but declined to make a determination of an amount petitioner contends his basis for the fractional shares was dollar_figure petitioner did not have a complete record of all the statements issued by ge on the account from the date the account was opened to the date it was closed during petitioner offered one statement from ge on the account dated date for the period date to date that statement shows that at the beginning of the period petitioner had a balance of shares in ge between that date and the ending date for that statement date there were transactions in the account in which dividends were paid and used to purchase fractional shares of ge and cash payments were made to the account by petitioner which were also used to purchase fractional shares in ge the statement shows the cost of the stock for each of these transactions but does not state the cost of the shares that were in the account at the beginning date of the statement nor the cost of the shares held in the account on date of the transactions listed on the statement of the account offered into evidence petitioner highlighted transactions on that statement that he contends constituted the cost or basis for the shares he converted into cash when he closed the account with ge on date under sec_1001 gain from the sale or other sometime after the date of the statement ge declared a two for one stock split the shares petitioner converted into cash during represented stock for which petitioner had received the benefit of the split therefore in determining petitioner's basis in the transaction at issue the court in relying on the account statement described adjusted for the effect of the split disposition of property is the excess of the amount_realized over the adjusted_basis of the property the amount_realized in this case is not at issue however the basis is at issue generally under sec_1012 the basis_of_property is its cost sec_1_1012-1 income_tax regs provides generally that if shares of stock in a corporation are sold or transferred by a taxpayer who purchased or acquired stock on different dates or at different prices and the stock sold or transferred cannot be adequately identified the stock sold or transferred is charged against the earliest of such lots purchased or acquired to determine the cost or basis of the stock and to determine the holding_period petitioner's situation fits within this general provision the documentation provided by petitioner shows that he had shares in his ge account on date but the cost and dates of acquisition of these shares is not shown however the documentation shows that all transactions that took place in the account from date until date ranged in a price per share from dollar_figure25 to dollar_figure73 on the basis of sec_1_1012-1 income_tax regs petitioner's basis would be determined by the cost of the shares he owned as of date the documentation petitioner presented as noted above does not adequately identify the cost of these shares on this record the court in the exercise of its best judgment and discretion based on the record and relying to some extent on the ge account statement described concludes that the egquivalent shares one-half of shares petitioner owned on date hada basis of dollar_figure25 per share the amount_paid for the stock transaction of date 39_f2d_540 2d cir therefore petitioner's basis for the shares converted into cash on date is dollar_figure shares at dollar_figure25 per share the court so holds in his petition and at trial petitioner claimed he should be allowed an itemized_deduction for educational expenses under sec_162 during petitioner attended the university of california at los angeles ucla he graduated from ucla with a master's degree in business administration mba in date prior to his enrollment at ucla petitioner was employed in the telecommunications industry he realized as he stated ina written_statement offered in evidence that i needed additional accounting financial and general business administration skills as i was increasingly called upon to negotiate complex contracts with a wide variety of clients the mba degree petitioner felt would provide him with that expertise at trial petitioner agreed that the mba degree qualified him for a wider variety of positions although he did not pursue such positions the amount claimed by petitioner for his educational expenses is ambiguous he testified that he borrowed dollar_figure to finance his mba studies but actually spent dollar_figure no evidence was offered to substantiate these amounts sec_162 and the regulations thereunder generally allow a deduction for ordinary and necessary business_expenses including expenses of education which maintain or improve skills required by an individual in his employment or other trade_or_business or meet the express requirements of the individual's employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs however sec_1_162-5 income_tax regs describes certain educational expenditures that are not deductible as ordinary and necessary business_expenses even though the education may maintain or improve skills required by the individual in his employment or may meet the express requirements of the individual's employer or of applicable law or regulations as applicable here such expenditures include those made by an individual for education which is part of a program of study being pursued by him which will lead to qualifying him in a new trade_or_business sec_1_162-5 income_tax regs under sec_1_162-5 income_tax regs if a taxpayer is pursuing a course of educational study which qualifies the taxpayer for a new trade_or_business the expenditures are not deductible even though the studies are required by the employer and the taxpayer does not intend to enter a new field of endeavor or even though the taxpayer's duties are not significantly different after the education from what they had been before the education 78_tc_550 56_tc_1357 schwerm v commissioner tcmemo_1986_16 respondent has not questioned nor does there appear to be any doubt that the educational expenses maintained or improved petitioner's skills in his trade_or_business and that the education was not necessary to meet the minimum requirements of the position he held with his employer the question of whether an educational expenditure qualifies a taxpayer for a new trade_or_business requires a commonsense approach 71_tc_568 t the education gualifies the taxpayer to perform significantly different tasks and activities than he or she could perform prior to the education then the education qualifies him or her for a new trade_or_business 73_tc_723 citing 70_tc_1067 affd without published opinion 607_f2d_995 2d cir 62_tc_270 thus even if a taxpayer does not intend to enter into a new field of endeavor or even if the taxpayer's duties are not significantly different after the education from what they were before the expenditures are not deductible if the education qualifies the taxpayer for a new trade_or_business the record does not support a holding that petitioner is entitled to a deduction for educational expenses for the court holds for respondent on this issue sec_6651 provides an addition_to_tax for the failure_to_file a return sec_6651 provides an addition_to_tax for the failure to pay the tax shown or required to be shown on a return sec_6654 provides an addition_to_tax for the failure to pay estimated_taxes petitioner did not file an income_tax return for he made no payments of his estimated_tax for and offered no evidence to show that any_tax was withheld on any income earned by petitioner during at trial petitioner admitted that to the extent that he would be liable for the deficiency in tax the additions to tax would be applicable petitioner presented no evidence that would absolve him of these additions to tax under the court's holdings on the issues petitioner will owe a deficiency in tax and the aforesaid additions to tax will apply respondent therefore is sustained on this issue -- - reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
